Per Curiam.
In tbe absence of any evidence at tbe trial of this action tending to show that plaintiff gave due notice to T. G. Hyman of tbe nonpayment of tbe notes which matured prior to bis death, and also of any evidence tending to show that plaintiff gave due notice to bis executrix of tbe nonpayment of tbe notes which matured after bis death, there was no error in the instructions of the court to the jury with respect to tbe 6th, 7th, and 8th issues. Tbe burden of showing such notice was on tbe plaintiff. Davis v. Royall, 204 N. C., 147, 167 S. E., 559; Exchange Co. v. Bonner, 180 N. C., 20, 103 S. E., 907. The failure of the bolder of a negotiable instrument to give an endorser notice of its nonpayment, as required by statute (C. S., 3084 et seq.), discharges tbe endorser. Barber v. Absher Co., 175 N. C., 602, 96 S. E., 43; Perry v. Taylor, 148 N. C., 362, 63 S. E., 423.
We find no error in tbe trial of this action. Tbe judgment is affirmed.
No error.